OPINION — AG — ** REIMBURSEMENT — TRAVEL — HIGHWAY FUND ** " IS HOUSE BILL NO. 856 RELATING TO TRAVEL EXPENSES OF COUNTY COMMISSIONER, AND THE PAYMENT THEREOF, OF THE ENGROSSED COPY STATES THAT SUCH EXPENSES ARE TO BE PAID FROM THE COUNTY HIGHWAY FUND OF SUCH COUNTY. I WOULD LIKE AN OPINION OF THE LEGALITY OF PAYMENT OF TRAVEL EXPENSE OUT OF THIS FUND? " — IT WOULD LEGAL. (PER DIEM, TRAVEL LODGING, COUNTY OFFICERS) CITE: 19 O.S. 324 [19-324](A), ARTICLE X, SECTION 19, OPINION NO. MARCH 27, 1957 — WEBB (JAMES P. GARRNETT)